DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to amendments filed on 09/03/2021.  Claim 1 has been amended.  Claims 2-6 have been added.  No claims have been cancelled.  Therefore, claims 1-6 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments to the claims, the Examiner has updated the 35 USC § 102 rejection with new prior art and has added 35 USC § 103 rejections.  Additionally, the Examiner has withdrawn 35 USC § 101 rejections based the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, and 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gustafson (US 2011/0137132 A1).

With regards to claim 1, Gustafson teaches a system comprising: a database encoded on a memory device, the database comprising medical findings related to a patient (see at least paragraphs 0014, 0016, database storing breast tissue data relating to a patient);  a computing device in data communication with the database (see at least claims 1, 3, system with display, , wherein the computing device is programmed to: receive medical data (see at least paragraph 0065, entry of abnormality; at least fig 6a, paragraph 0073, interface for entry attributes of abnormality); determine findings in the database that are associated with the medical data (see at least paragraph 0074, number of biopsies with similar abnormalities are determined); generate a graphical user interface, the graphical user interface having one or more adjustable graphical control elements, at least one of the one or more adjustable graphical control elements corresponding to one type of determined findings, the adjustable graphical control element representing filter guidelines, the filter guidelines defining a set of determined findings presented on the graphical user interface (see at least figures 11-14, paragraphs 0092-0097, graphical user interface generated that has 4 different modalities as selectable radio buttons for Mammogram-Mass 802, Mammogram-Calcification 804, MRI 806 and Ultrasound (US) 808. Depending on the modality selected, additional characteristics related to the selected modality are displayed to provide further details of the abnormality information request); present, on the graphical user interface, findings for a user, the findings displayed on the graphical user interface corresponding to the defined set of determined findings (see at least figures 11-14, findings such as “SHAPE”, “MARGIN”, etc. listed on graphical user interface corresponding to findings determined in database files); receive, from the user, the filter guidelines via the one or more adjustable graphical control elements (see at least figures 11-14 (802-808), paragraph 0093, user selects various characteristics they are looking for regarding abnormality information contained in database); and filter the findings based on user inputted guidelines (see at least figures 11-14 (820, 840)). 

With regards to claim 2, Gustafson teaches the system of claim 1, wherein the adjustable graphical control elements are selected from the group consisting essentially of: a widget, a rotation widget, a slide bar, an icon, a button, a slider, a spinner, a dial, or combinations thereof (see at least figures 11-14, paragraphs 0092-0097, graphical user interface generated that has 4 different modalities as selectable radio buttons for Mammogram-Mass 802, Mammogram-Calcification 804, MRI 806 and Ultrasound (US) 808).  

With regards to claim 6, Gustafson teaches the system of claim 1, wherein the filter guidelines comprise parameters defining filtered findings to present on the graphical user interface according to a form of the filtered finding (see at least figures 11-14, “MRI” or “US” (for ultrasound)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustafson (US 2011/0137132 A1) in view of Sugihara (US 2013/0254187 A1).

With regards to claim 3, Gustafson fails to teach the system of claim 1, wherein the filter guidelines comprise parameters defining a number of findings to present on the graphical user interface.  Sugihara teaches the system of claim 1, wherein the filter guidelines comprise parameters defining a number of findings to present on the graphical user interface (see at least paragraph 0117, when a limited number of edited search results are indicated, it is preferable to enable the user to arbitrarily set the limited number).  It would have been obvious to one of ordinary skill in the art to combine the method of limiting the number of medical examination search results of Sugihara with the mammography searching system of Gustafson with the motivation of acquiring search results more efficiently (Sugihara, paragraph 0116).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustafson (US 2011/0137132 A1) in view of Bowyer II, et al. (US 2016/0358281 A1).

With regards to claim 4, Gustafson fails to teach the system of claim 1, wherein the filter guidelines comprise parameters defining a date range corresponding to the date that the filtered findings were recorded to present on the graphical user interface.  Bowyer teaches the system of claim 1, wherein the filter guidelines comprise parameters defining a date range corresponding to the date that the filtered findings were recorded to present on the graphical user interface (see at least figure 4 (80)). It would have been obvious to one of ordinary skill in the art to combine the method of limiting search results by date range of Bowyer with the mammography searching system of Gustafson with the motivation of allowing user to narrow their search (Bowyer, paragraph 0035). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustafson (US 2011/0137132 A1) in view of Paek, et al. (US 2006/0212817 A1).

With regards to claim 5, Gustafson teaches the system of claim 1, …of the total number of filtered findings for selected medical specialties (see at least figure 12 (820)).  Gustafson fails to teach …wherein the filter guidelines comprise parameters defining a percentage.  Paek teaches …wherein the filter guidelines comprise parameters defining a percentage (see at least figure 4, paragraph 0040).  It would have been obvious to one of ordinary skill in the art to combine the method using percentage sliders for search results of Paek with the mammography searching system of Gustafson with the motivation of ease of finding desired information in a search query (Paek, paragraph 0004).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 102 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Stewart (US 2009/0054743 A1) which discloses using a slider bar to view a certain duration of a patient waveform.

D. Wilson, D. O'Sullivan, E. McLoughlin and M. Bertolotto, "Case-Based Decision Support for Intelligent Patient Knowledge Management," 2006 3rd International IEEE Conference Intelligent Systems, 2006, pp. 130-135, doi: 10.1109/IS.2006.348406.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626